Citation Nr: 1817730	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition.

2.  Entitlement to service connection for a bilateral knee condition, claimed as degenerative joint disease (djd).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1992 to August 1996.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  It is not shown that the Veteran currently has or, during the pendency of this claim, has had a diagnosed ankle condition.

2.  The Veteran's bilateral knee djd had its onset during active service and was caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral ankle condition have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a bilateral knee djd have all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran contends that his claimed bilateral ankle condition and his bilateral knee condition are related to his active service.

Service treatment records (STRs) do not indicate complaints or treatment for knee or ankle conditions.  However, the Veteran's report of multiple parachuting jumps in service is corroborated by service records, indicating authorization to wear the Navy and Marine Corps Parachutist Insignia (NMCPI).

In an October 2012 letter, a private physician states that the Veteran has suffered injury to both his ankles and knees due to parachute jumping in service.  He states that the impact of landing has caused compression and sheer force to the ligament structure of his knees and ankles.  He notes that the trauma caused areas of hypermobility and that this instability is the loss of the ability at the knees and ankles under physiologic loads to maintain structural integrity.

In a November 2012 letter, the Veteran's chiropractor noted that the Veteran began treatment on October 29, 2010.  The examiner noted that in his "professional opinion the injuries and subsequent symptoms that [the Veteran] deals with on a constant daily basis in his bilateral knees and ankles relate to his years of parachute jumping and high speed and high impact landings associated with his years in the military.  Any soft tissue or degenerative changes associated with these joints is most likely entirely or greatly accelerated by these past activities relating to his military duties."

In a January 2013 statement, the Veteran stated that he was never seen for his knees in service but that he injured his knees in jump school and jumps later during service.  He stated that he self-medicated because he could not go to sick call because, as a Marine, this was not considered acceptable.

In May 2013, the Veteran was afforded a VA examination for his ankles.  The disability benefits questionnaire (DBQ) indicates that the Veteran does not have an ankle condition and that diagnostic testing of the ankle revealed no abnormal findings.  The examiner noted that an ankle condition was not apparent and that the Veteran has no diagnosed ankle conditions.

In a May 2013 DBQ for knee and lower leg conditions, the examiner noted that the Veteran has a diagnosis of djd of the bilateral knees.  The examiner opined that it is less likely than not that his knee condition was incurred in or caused by parachute landings while in service, noting that the Veteran has no reported injuries or evidence of any knee condition in STRs and that the Veteran has never sought care for his knee pain.  The examiner stated that the Veteran has mild djd of the knees "which is the natural part of aging."

A January 2014 letter from a private physician indicates that the Veteran was seen in the orthopedic clinic on December 6, 2013.  The letter indicates that the Veteran reported a history of parachute jumping in the military and related multiple injuries due to hard landings.  The physician noted that the Veteran reported suffering injuries and falls directly onto the knees during his landings.  The examiner opined that "it is possible that may have contributed to some of the arthritic changes seen in his patellofemoral joints."

In a May 2014 statement, the Veteran noted that he performed multiple jumps involving combat loads and landed on the ruck sack several times incurring damage to both knees and ankles.  He did not report any injuries during the jumps for fear, as a Marine, of the possibility of being removed from the program.  He stated that he had no knee issues before service but now has knee pain every day.

In a December 2014 statement in support of claim, the Veteran stated that he participated in a joint Army/Marine Corps exchange program, where he completed additional jumps.  He stated that he did additional jumps with the Army Path Finder's and completed multiple jumps from 1993 to 1994.  He stated that he was stationed in Naval Submarine Base Bangor where his Commanding Officer (CO) was on jump status and that they accompanied the CO on jumps.  The Veteran believes he completed over 20 jumps during his service.

In a letter dated December 14, 2015, the Veteran's private physician indicated that the Veteran related multiple injuries due to hard landings from parachute jumping in service.  The examiner notes that radiographs indicated early signs of degenerative osteoarthritis, "which are advanced for his age with no other history of trauma and no family history of osteoarthritis."  The examiner notes that based on his orthopedic experience, he believes "it is more likely than not that this early osteoarthritis is due to his military duty."

During the June 2016 hearing, the Veteran testified that during service he participated in jump school and had a "hard landing" causing both knees to give.  The Veteran explained that "being a Marine it was kind of one of those things if you went to sick call during that jump week, they either kicked you out of the course, or you rotated back to the next class."  The Veteran testified that he had pain in his knees and ankles every time he jumped but that he dealt with it so he could graduate with his class.  The Veteran testified that he had additional complications in training and that his exit results were significantly different than his entrance results.  The Veteran stated that he rolled his ankles multiple times in service and that his ankles grind and are unstable but stated that he has seen an orthopedic doctor for his ankles and that x-rays do not show structural damage or arthritis but that the examiner said he could have crepitus.  The Veteran testified that he did not note in STRs that he had conditions of the joints or knees because at the time it was not as much of an issue as it is now, noting that it has progressed every year since service.  The Veteran stated that he started noticing signs that he had problems after service when it began taking a little longer to function correctly and his knees pop and crack.
 
Three lay statements were submitted in June 2016 regarding the Veteran's claims.  The Veteran's close friend of over 20 years indicates that he noticed a decline of the Veteran's physical activity from before his enlistment to after his return, noting a decline in the Veteran's ability to accomplish the same type of activity due to pain and discomfort in both of his knees.  The Veteran's mother states that Veteran was very active in high school sports, prior to service and that the Veteran was subjected to very rigorous training and had some "hard landings" that have caused significant decrease to his mobility, specifically to his knees and ankles.  She notes that the Veteran's injuries from service "decreased his mobility and caused concerns for his later years of life."  The Veteran's brother states that before the Veteran enlisted in service he was of able body and noted that they worked together on building projects "where bending, squatting and physical lifting were a necessity and was very common for us."  He states that during service, the Veteran completed numerous physically demanding courses, including airborne training, where he experienced "some injuries to his knees and ankles from what he has described as hard landings."  He notes that since service the Veteran's "physical abilities with his knees and ankles have always been a problem" and states that when working on any type of project, the Veteran finds himself "physically limited and in some cases unable to perform certain types of work."  He states that there is a "discernable difference in [the Veteran] before and after" service.

A.  Bilateral ankle condition

As discussed above, the Veteran's May 2013 VA examination indicates that the Veteran does not have a diagnosed ankle condition.  Also, as detailed above, letters received from private medical providers indicate that the Veteran's claimed ankle condition may be related to his history of parachute jumping during service; however, no medical evidence of record indicates a diagnosis of an ankle condition.

Because the medical evidence of record does not indicate that the Veteran has a diagnosed bilateral ankle condition, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral knee condition

As discussed above, the Veteran has a diagnosis of djd of the bilateral knees, and therefore, meets the first requirement for service connection.

Also noted above, the Veteran's reports of multiple parachuting jumps in service are confirmed by service records.  That fact, together with the Veteran's statement satisfies the second requirement of a service connection claim.

As discussed above, while the May 2013 VA examiner opined that the Veteran had mild djd of the bilateral knees, noting it as "the natural part of aging," multiple private medical opinions indicate that the Veteran's condition is related to parachute jumping in service.  Most notably, the December 2015 opinion from the Veteran's private physician notes that radiographs indicated early signs of degenerative osteoarthritis, "which are advanced for his age with no other history of trauma and no family history of osteoarthritis."  The Board affords the December 2015 private opinion the most probative value as the examiner based his opinion on his expertise, examination of the Veteran, and the Veteran's history.

In multiple statements and during the hearing, the Veteran noted that he did not report problems with his knees in service because it would have had consequences for him as a Marine and because the condition was not affecting him as much as it does now.  Multiple lay statements of record indicate that the Veteran's condition was noticed by people who knew him both prior to and after service, all noting that the Veteran's physical condition had changed.

Taking the Veteran's statements, private medical opinions, and lay statements together, the Board finds that the evidence of record is sufficient to establish that the Veteran's bilateral knee condition is due to service.  Accordingly, service connection for djd of the bilateral knees is warranted.


ORDER

Service connection for a bilateral ankle condition is denied.

Service connection for djd of both knees is granted.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


